      Case 1:20-mc-00008-BAH Document 724 Filed 08/31/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


IN RE: RAIL FREIGHT FUEL
SURCHARGE ANTITRUST
LITIGATION (NO. II)

                                             MDL Docket No. 2925
This document relates to:                    Misc. No. 20-8 (BAH)

CHS Inc. v. Union Pacific Railroad           APPEARANCE OF COUNSEL
Company, et al., No. 1:21-cv-02017-BAH
(D.D.C.)




                                         1
        Case 1:20-mc-00008-BAH Document 724 Filed 08/31/21 Page 2 of 3




                               APPEARANCE OF COUNSEL

To:    The Clerk of Court and all parties of record:

       I am admitted or otherwise authorized to practice in this court, pursuant to the Court’s

Initial Practice and Procedure Order, MDL Docket No. 2925, Dkt. No. 10, § 4.b. I appear in the

following case as counsel for Defendant CSX Transportation, Inc.:

       (1)    CHS Inc. v. Union Pacific Railroad Company, et al., No. 1:21-cv-02017-BAH
              (D.D.C.)


Dated: August 31, 2021                       Respectfully submitted,


                                             By: /s/ Luke van Houwelingen
                                             Luke van Houwelingen (D.C. Bar No. 989950)
                                             CROWELL & MORING LLP
                                             1001 Pennsylvania Avenue, N.W.
                                             Washington, D.C. 20004
                                             (t) 202.624.2500
                                             (f) 202.628.5116
                                             LvanHouwelingen@crowell.com

                                             Counsel for Defendant CSX
                                             Transportation, Inc.




                                                2
        Case 1:20-mc-00008-BAH Document 724 Filed 08/31/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2021, I electronically filed the foregoing Defendant

CSX Transportation, Inc.’s Appearance of Counsel with the Clerk of the Court using the

CM/ECF system, which will send a notice of the electronic filing to counsel for all parties.


                                                            /s/ Luke van Houwelingen
                                                            Luke van Houwelingen




                                                3
